United States Court of Appeals
      for the Federal Circuit
                ______________________

                  SUNPREME INC.,
                  Plaintiff-Appellant

                           v.

UNITED STATES, SOLARWORLD AMERICAS, INC.,
          Defendants-Cross-Appellants
            ______________________

           2018-1116, 2018-1117, 2018-1118
               ______________________

   Appeals from the United States Court of International
Trade in No. 1:16-cv-00171-CRK, Judge Claire R. Kelly.
                 ______________________

  ON PETITION FOR PANEL REHEARING AND
           REHEARING EN BANC
            ______________________

    JUSTIN REINHART MILLER, International Trade Field
Office, Commercial Litigation Branch, Civil Division,
United States Department of Justice, New York, NY, filed
a combined petition for panel rehearing and rehearing en
banc for defendant-cross-appellant United States. Also
represented by REGINALD THOMAS BLADES, JR., JEANNE
DAVIDSON, JOSEPH H. HUNT, Washington, DC; MERCEDES
MORNO, United States Department of Commerce, Wash-
ington, DC.
2                            SUNPREME INC. v. UNITED STATES




     JOHN M. GURLEY, Arent Fox, LLP, Washington, DC,
filed a response to the petition for plaintiff-appellant. Also
represented by DIANA DIMITRIUC QUAIA, NANCY NOONAN.

    THOMAS M. BELINE, Cassidy Levy Kent USA LLP, for
amicus curiae Committee to Support U.S. Trade Laws.
Also represented by JOHN M. HERRMANN, Kelley Drye &
Warren, LLP, Washington, DC.

    JOHN MICHAEL PETERSON, Neville Peterson LLP, New
York, NY, for amicus curiae American Association of Ex-
porters and Importers. Also represented by RICHARD F.
O'NEILL.

    MICHAEL KONRAD TOMENGA, Washington, DC, for ami-
cus curiae TR International Trading Company. Also rep-
resented by LAWRENCE J. BOGARD.
                ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
MOORE, O’MALLEY, REYNA, TARANTO, CHEN, HUGHES, and
               STOLL, Circuit Judges. ∗
PER CURIAM.
                         ORDER
    Cross-Appellant United States filed a Combined Peti-
tion for Panel Rehearing and Rehearing En Banc. A re-
sponse to the petition was invited by the court and filed by
Appellant Sunpreme Inc. Several motions for leave to file
amici curiae briefs were also filed and granted by the court.
   The petition was referred to the panel that heard the
appeal, and thereafter the petition, response, and briefs of




    ∗   Circuit Judge Wallach did not participate.
SUNPREME INC. v. UNITED STATES                           3



amici curiae were referred to the circuit judges who are in
regular active service. A poll was requested and taken.
   Upon consideration thereof,
   IT IS ORDERED THAT:
   (1) The petition for rehearing en banc is granted.
    (2) The panel’s judgment and original opinion entered
on May 16, 2019 is vacated and is replaced by the en banc
opinion issued this date.


                                 FOR THE COURT

   January 7, 2020                /s/ Peter R. Marksteiner
       Date                       Peter R. Marksteiner
                                  Clerk of Court